United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1691
Issued: September 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 8, 2013 appellant filed a timely appeal from the February 25, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. As more than 180 days elapsed from the most recent merit decision of July 27,
2011 to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 1, 2006 appellant, then a 47-year-old mail handler, filed a recurrence (Form
CA-2a) under claim File No. xxxxxx688, alleging that her carpal tunnel syndrome had recurred
as a result of pushing heavy mail equipment in the performance of her duties as a mail handler.
She submitted a report from Dr. S. Vic Glogovac, a Board-certified orthopedic surgeon, dated
May 1, 2006 and two reports from Dr. Ahmed H. Jafri, a Board-certified neurologist and
neurophysiologist.
By letter dated September 7, 2006, OWCP requested that appellant file a new claim on
the basis that Dr. Glogovac’s report described an injury to the bilateral pronator teres muscles
caused by a new work factor, that of lifting trays.
On September 12, 2006 appellant filed an occupational disease claim (Form CA-2)
alleging that her carpal tunnel syndrome had progressed as a result of an incident on
March 31, 2006. She submitted evidence from Drs. Glogovac and Jafri.
By decision dated December 14, 2006, OWCP accepted appellant’s claim for bilateral
median nerve entrapment in the proximal forearm (bilateral pronator teres syndrome).
On October 14, 2008 appellant filed a Form CA-7 claim for a schedule award under her
accepted claim for bilateral pronator teres syndrome. She had previously received two schedule
awards for the same member under different claims. On October 17, 2000 appellant received a
schedule award for 14 percent impairment of her left arm, under her claim for a left shoulder
condition. On June 3, 2003 she received a schedule award for three percent impairment of her
right upper extremity and four percent left upper extremity impairment, under her claim for
carpal tunnel syndrome.
By letter dated October 21, 2008, OWCP requested additional medical evidence from
appellant as the evidence of record did not support a date of maximum medical improvement; a
detailed description of the permanent impairment or a final rating of permanent impairment
under the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).
By letter dated October 24, 2008, Dr. Glogovac stated that he did not perform impairment
ratings. He recommended sending appellant to another physician to rate her current permanent
impairment. Appellant also submitted physical therapy records dated March 5, 2007 through
August 6, 2008.
On February 24, 2009 OWCP scheduled an appointment with Dr. Richard T. Katz,
Board-certified in physical medicine and rehabilitation. It requested a second opinion
assessment of appellant’s impairment for a schedule award.
In a report dated March 18, 2009, Dr. Katz stated that appellant’s sensory and motor
examinations were unreliable. Appellant’s pain complaints were both unreliable and largely
somatizing. Dr. Katz noted that she demonstrated a wide variation in effort for one test and that
the results were inconsistent for another. He recommended a zero percent impairment rating.

2

Dr. Katz stated that appellant’s date of maximum medical improvement was August 6, 2008,
when she returned to light-duty work.
On March 26, 2009 Dr. Donald D. Zimmerman, an OWCP medical adviser, reviewed
Dr. Katz’s report. He concurred that due to the inconsistencies noted on physical examination,
appellant had no impairment to either arm.
By decision dated March 31, 2009, OWCP denied appellant’s schedule award claim. It
found that the medical evidence of record failed to demonstrate a measureable impairment to her
right and left upper extremities.
On April 13, 2009 appellant requested reconsideration of the March 31, 2009 decision.
She submitted physician’s orders for physical therapy dated February 26 to July 25, 2008.
By decision dated June 11, 2009, OWCP denied appellant’s request for reconsideration.
It found that the evidence provided in support of her request was not sufficient to review the case
on its merits and immaterial to the issue of whether she sustained permanent impairment of her
upper extremities.
By letter dated February 26, 2010, appellant’s representative again requested
reconsideration. He submitted a letter dated February 8, 2010, from Dr. Frank Niesen, who rated
appellant’s permanent impairment of the upper right extremity at 30 percent, basing his
evaluation on a “points” system under the sixth edition of the A.M.A., Guides Table 15-23, page
449. On April 14, 2010 Dr. Zimmerman evaluated Dr. Niesen’s report. He found that it did not
conform to the A.M.A., Guides. Dr. Zimmerman noted that Table 15-23 rated neuropathy
impairment in conjunction with Table 15-21. Further, there was no basis to rate such impairment
by a point system.
By decision dated May 4, 2010, OWCP reviewed the merits of appellant’s claim and
denied her schedule award claim. Dr. Niesen’s report was not sufficient to establish permanent
impairment of the upper extremities due to her accepted condition of pronator teres syndrome.
By letter dated July 13, 2010, counsel requested reconsideration and submitted a report
dated June 24, 2010 from Dr. Naseem A. Shekhani, Board-certified in physical medicine and
rehabilitation, who stated that appellant had reached maximum medical improvement, but did not
provide a date. Dr. Shekhani rated appellant’s impairment as follows: (1) 20 percent of the right
and left upper extremities at the wrist level and forearm; (2) 10 percent of the left lower
extremity at the level of left ankle and foot; and (3) 5 percent of the left and right upper
extremities at the level of the shoulders.
On August 20, 2010 Dr. Zimmerman evaluated Dr. Shekhani’s June 24, 2010 report. He
found that it did not conform to the A.M.A., Guides, sixth edition, as Dr. Shekhani did not utilize
the correct tables to rate entrapment neuropathy.
By decision dated September 17, 2010, OWCP reviewed the merits of appellant’s claim,
and denied a schedule award. Dr. Shekhani’s June 24, 2010 report was not sufficient to establish
impairment of the upper extremities due to her accepted condition of pronator teres syndrome.

3

By letter dated March 7, 2011, counsel requested reconsideration and submitted a report
dated January 13, 2011 from Dr. Shekhani. He stated that the total impairment to both upper
extremities was six percent. Dr. Shekhani made reference to a QuickDASH worksheet, which
was not included in the file. On July 24, 2011 Dr. Zimmerman found that Dr. Shekhani again
did not conform with the A.M.A., Guides.
By decision dated July 27, 2011, OWCP denied appellant’s schedule award claim.
Dr. Shekhani’s January 13, 2011 report was found not sufficient to establish permanent
impairment of the upper extremities due to her accepted condition of pronator teres syndrome.
On September 26, 2011 appellant, through counsel, again requested reconsideration, but
did not submit any evidence or raise substantive legal questions.
By decision dated November 2, 2011, OWCP denied appellant’s request for
reconsideration on the grounds that she had not submitted new relevant evidence or raised
substantive legal questions.
By letter dated November 14, 2012, counsel again requested reconsideration. In a report
dated July 15, 2012, Dr. Peters diagnosed appellant with bilateral chronic hand and arm pain as
well as bilateral chronic carpal tunnel syndrome. He stated that maximum medical improvement
was reached on August 6, 2008 and that her condition was related to an injury sustained in the
course of her federal employment on March 31, 2006. Dr. Peters rated appellant’s impairment at
five percent for both the left and right upper extremities under Table 15-23, of the sixth edition
of the A.M.A., Guides. He also opined that her current hand/wrist/arm symptoms were the result
of chronic carpal tunnel syndrome at the wrist, for which she had already been rated. Dr. Peters
noted that proximal median nerve entrapment was rare and that appellant’s more proximal
current symptoms were related to distal entrapment.
By letter dated November 28, 2012, OWCP requested that plaintiff submit another
reconsideration request that clearly identified the decision date and issues upon which
reconsideration was being requested.
On January 21, 2013 appellant requested reconsideration of the July 27, 2011 decision
denying a schedule award.
By decision dated February 25, 2013, OWCP denied appellant’s request for
reconsideration on the grounds that it was untimely and did not demonstrate clear evidence of
error.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The A.M.A., Guides have been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of an existing schedule award. When a
claimant is asserting that an original award was erroneous based on his or her medical condition
at that time, this is a request for reconsideration. However, even if the term “reconsideration” is
used, when a claimant is not attempting to show error in the prior schedule award decision and
submits medical evidence regarding a permanent impairment at a date subsequent to the prior
schedule award decision, it should be considered a claim for an additional schedule award. A
claim for an additional schedule award may be based on new exposure to employment factors or
on the progression of an employment-related condition, without new exposure, resulting in
greater permanent impairment. OWCP should issue a merit decision on the schedule award
claim, rather than adjudicate an application for reconsideration.6
ANALYSIS
The Board finds that this case is not in posture for decision because OWCP erroneously
adjudicated appellant’s request for reconsideration under the clear evidence of error standard.
By letter dated November 14, 2012, counsel requested reconsideration and submitted new
evidence relating to appellant’s medical diagnosis and her schedule award claim. On July 15,
2012 Dr. Peters diagnosed bilateral chronic hand and arm pain and bilateral chronic carpal tunnel
syndrome. He stated that maximum medical improvement was reached on August 6, 2008 and
that appellant’s condition was related to an injury sustained in the course of her federal
employment on March 31, 2006. Dr. Peters rated five percent impairment for both the left and
right arms. He also opined that appellant’s current hand/wrist/arm symptoms were the result of
chronic carpal tunnel syndrome at the wrist. Dr. Peters advised that proximal median nerve
entrapment is rare and that her more proximal current symptoms were related to distal
entrapment.
The Board notes that appellant submitted new evidence from Dr. Peters addressing
impairment as of July 15, 2012. The Board has held that a claimant may request a schedule
award or increased schedule award based on evidence of new exposure or medical evidence
showing the progression of an employment-related condition resulting in permanent impairment
4

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379, 385 (2006).

5

20 C.F.R. § 10.404; see F.D., Docket No. 09-1346 (issued July 19, 2010).

6

R.L., Docket No. 09-1948 (issued June 29, 2010); B.K., 59 ECAB 228, 229-30 (2007); Candace A. Karkoff, 56
ECAB 622, 625 (2005); Linda T. Brown, 51 ECAB 115, 115-16 (1999); Paul R. Reedy, 45 ECAB 488, 490 (1994);
see Leonard E. Redway, 28 ECAB 242, 246-47 (1977).

5

or increased impairment.7 Dr. Peters addressed the issue of appellant’s permanent impairment of
the upper extremities relating to her March 31, 2006 injury and her accepted condition of carpal
tunnel syndrome. The Board finds that OWCP erroneously issued a denial of appellant’s request
for reconsideration under the clear evidence of error standard. On remand, OWCP should
consolidate appellant’s schedule award claims under case File Nos. xxxxxx688 and xxxxxx355,
review and develop the medical evidence and issue an appropriate decision regarding her claim
for a schedule award.
CONCLUSION
OWCP improperly adjudicated appellant’s schedule award claim as an untimely request
for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 25, 2013 is set aside and the case remanded for further
development consistent with this decision of the Board.
Issued: September 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

Id.

6

